PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,497,989
Issue Date: November 22, 2016
Application No. 14/657,027
Filed: March 13, 2015
For: UTENSIL FOR RETAINING AN OBJECT IN A LIQUID BATH
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed January 26, 2021, and supplemented on January 27, 2021 and March 22, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3.5 year maintenance fee by May 22, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at 571-272-1619.



/JOANNE L BURKE/Lead Paralegal Specialist, OPET